Exhibit China Organic Agriculture, Inc. Third Quarter 2009 Financials Company Reports $40 Million Revenue, $4.5 Million Net Income and EPS of $0.06 for Q3 China Organic Agriculture, Inc. (OTCBB: CNOA.OB) (“China Organic Agriculture” or the “Company”), a global diversified food products company engaged in the trading and distribution of agricultural products headquartered in the Liaoning province in China, today announced its financial results for the three and nine months ended September 30, 2009. Financial Highlights · Sales revenue and gross profit for the third quarter were $39.7 million and $11.1 million, respectively; representing a 15% sales decrease while maintaining its gross profit equal to that of last year’s comparable period.The Company has focused on the higher margin trading opportunities. · Sales revenue and gross profit for the nine months were $106.4 million and $26.4 million, a year-over-year increase of 97.4% and 103.8% respectively. · Selling, general and administrative expenses declined by 9.5% for the first nine months as compared to same period a year ago in spite of the near doubling of revenue. · Earnings per share for the quarter was $0.06 Sales for the nine months ending September 30, 2009 totaled $106.4 million compared to $53.9 million for the same period last year. This increase of $52.5 million is attributable to the Company's acquisition of Dalian Huiming Industry Ltd. (“Dalian Huiming”) in October, 2008, which accounted for the substantial revenue growth for the nine month period. Although the sales during the three months ended September 30th were lower than same period last year, the Company achieved improved gross and operating margins.The increase in gross profit for the nine month period resulted from the increased revenue was attributable to Dalian Huiming. Net income attributable to CNOA shareholders was $4.5 million for the third quarter of 2009, compared to net income of $8.5 million for the same period last year, excluding discontinued operations in 2008.Net income was $10.9 million for the nine months ended September 30, 2009, compared to net income of $8.5 million for the same period in 2008, again excluding discontinued operations. These results reflect the Company’s ownership of 60% of Dalian Huiming.As a result, 40% of Dalian Huiming’s net income was recorded as Income attributed to non-controlling interest. The basic and diluted earnings per share for the third quarter were $0.06, compared to last year’s third quarter results of $0.15 per share, and the basic and diluted earnings per share for the nine months ended on September 30, 2009 were $0.15 as compared to $0.16 per share in the comparable prior year period.The 2008 quarter and nine months results exclude $0.02 and $0.03 income per share, respectively, that resulted from discontinued operations.A former operating subsidiary of the Company, ErMaPao, was sold effective September 30, 2008 and thus its results are now classified as a discontinued operation in the attached schedules. Financial Conditions On
